Order filed July 12, 2022.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00342-CR
                                 ____________

                       JOHN WAYNE BATES, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 212th District Court
                            Galveston County, Texas
                       Trial Court Cause No. 90-CR-0288


                                     ORDER

      On May 1, 2020, an information sheet was filed by the court reporter of the
212th District Court stating that no reporter’s record exists for the post-conviction
motion for DNA testing. The information sheet reflects the underlying trial record
was taken by Dale Lee but does not specify whether it is available.

      The reporter’s record from the underlying trial is relevant to this appeal and
the arguments of the parties. We therefore order the official court reporter for
212th District Court at the underlying trial, Dale Lee, to prepare and/or transmit the
reporter’s record from the May 1990 trial, if available. See Tex. R. App. P. 34.6(d).
The supplemental reporter’s record shall be filed with the clerk of this court within
30 days of the date of this order.

                                     PER CURIAM


Panel consists of Chief Justice Christopher and Justices Bourliot and Spain.